                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

***************************************
Krystal E. Miller                      *
  (f/k/a Krystal E. Binder)            *
        Plaintiff,                     *
                                       *
v.                                     *             COMPLAINT
                                       *             Jury Trial Requested
Pike Industries, Inc.                  *
        Defendant.                     *
                                       *
***************************************

I.     Parties:

       1.      The plaintiff, Krystal E. Miller, f/k/a Krystal E. Binder, is a resident of the

State of New Hampshire with a mailing address of 295 Brown Hill Road, Belmont, New

Hampshire 03220.

       2.      The defendant, Pike Industries, Inc., is a Delaware for profit corporation

with a principal office address and mailing address of 3 Eastgate Park Road, Belmont,

New Hampshire 03220.

II.    Jurisdiction & Venue:

       3.      The Court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1331.

       4.      Venue is proper in this judicial district pursuant to 42 U.S.C. § 2000e-

5(f)(3) because the unlawful disability discrimination employment practices alleged

herein occurred within this judicial district.




                                                 1
III.   Facts:

       A.       Background on Plaintiff’s Reading Disability

       5.       Krystal Miller was a Laconia school system special education student who

had an academic assessment in 2002 as follows:

       Krystal was identified as a special needs student due to Specific Learning
       Disabilities. She was referred for testing to “update” documentation of
       her continuing eligibility for this special needs identification.

Exhibit 1 is attached hereto and incorporated herein by reference.

                1.    Academic Assessment

       6.       Ms. Miller’s school records note that prior assessments documented that

she was of average general intelligence. However, when she was evaluated in 1999, she

was found to have a severe deficit in auditory closure and auditory processing of

speech sounds.       Mild or relative weaknesses were also noted in visual closure,

vocabulary development, and auditory memory for inherently nonmeaningful

information. Academically, Ms. Miller showed the impact of her learning weaknesses

in the areas of reading and spelling.      Aside from spelling, her writing skills were

assessed as being within the average range for her age. She had average functioning in

mathematics.

       7.       Ms. Miller’s Individualized Education Program, or IEP, reflected in the

Student Profile that she “has struggled to develop reading skills as well as mastery of

spelling.” Exhibit 2 attached hereto.

       8.       Nonetheless with accommodations as set forth in Exhibit 3, Ms. Miller was

able to qualify for the National Honor Society and graduated, went on to college and


                                             2
later obtained a Masters in Business Administration, all of which reflect that she can

perform well if accommodated for her disabilities.

       B.     Hiring at Pike Industries, Inc. in 2017

       9.     During her interview process for the Human Resources Manager position

at Pike Industries, Ms. Miller was very open with those with whom she was

interviewing including Stacia Maloney (Human Resources Director), Sandra McNeff

(Human Resources Assistant) and Katrina Mumford (Public Relations).         In a prior

conversation with Michelle Noble (Human Resources Manager), Ms. Miller told her she

had a learning disability in reading comprehension and spelling.

       10.    Ms. Noble and Ms. Miller had a prior work relationship because Ms.

Miller had worked at Robert Half (2012-2015) where she would help staff temporary

positions for Pike Industries, so Ms. Noble knew her. While filling out additional

paperwork, Ms. Miller had brought to Pike Industries the Voluntary Self-Identification

of Disability form and additional forms that she had received through email

communication that needed to be filled out prior to her first day.

       11.    Ms. Miller had a question regarding where she should list that she had a

learning disability in reading and comprehension, but was advised that there was

nowhere on the form where she could list that she had a learning disability. Therefore,

she did not list it on the form below, as she was advised not to do so.




                                            3
       12.    In an initial interview Ms. Miller discussed her spelling and reading

disability and even gave Ms. McNeff an example of how it could affect errors at work.

In June of 2017, after signing some hiring paperwork, Ms. Miller made a contemporary

handwritten note to remind herself on Day 1 to ask “should learning disability be on

the form of self-disability as there is not an option for learning disability.” See Exhibit 4

attached hereto and incorporated herein by reference.

       13.    Before accepting the position, Ms. Miller was told that she would have

extensive training and be set up for success to be able to grow within the company.

However, after she was hired her training consisted of just “shadowing” Ms. Noble for

three days and was then told that if she had any other questions, Ms. Maloney and Ms.

Noble would be the best resources for her to reach out to.




                                             4
       14.   Plaintiff told Ms. Maloney, her direct supervisor, that she did not feel that

she received adequate training from Ms. Noble and would need more support and

guidance to be able to be productive in her role as the Human Resources Manager.

       15.   When work questions arose, Plaintiff would reach out to Ms. Maloney,

Ms. Noble, Ms. McNeff or Genesee Dodge-Caron (Human Resources Manager in

Vermont), however, it would often take them hours if not a couple days to respond to

her.

       16.   Some of the issues were considered urgent, therefore, Ms. Miller would

have to act on her own to keep the hiring managers happy and continue to fill the

positions Pike Industries needed for paving, etc.       With the lack of support and

guidance, errors obviously occured.

       17.   On or about November 17, 2017, during a meeting with Ms. Maloney, Ms.

Miller recommended that she needed more support and additional training in certain

areas given her learning disability that affected comprehension.

       18.   Also in November of 2017, there was work done on a personal

development plan for Ms. Miller. At Exhibit 5, page 2 is a copy of notes to “talk to

Stacia [Maloney] about learning disability” and how to help Ms. Miller with her

“reading and spelling.”

       19.   Ms. Miller told Ms. Maloney in multiple meetings that due to her learning

disability in reading comprehension and spelling she was someone who learns better

when she does the work herself and she can be accommodated if someone walks her




                                           5
through the process by sitting alongside of her because she learned better by being

hands on instead of reading material from a handbook or an email.

      20.    In January of 2018, after a six months review, Ms. Miller was given a

$5,000 increase to her annual salary which was agreed upon in her offer letter based on

excellent performance. At this point, Ms. Miller had been receiving excellent feedback

from hiring managers and peers that she connected with daily.

      21.    Around the beginning of March 2018, Ms. Miller had a meeting with Ms.

Noble who explained some of her concerns and said several times that this “job isn’t for

everyone” and “there has been so much turnover in this position, about six people

within the HR department had left over the last three plus years.”

      22.    Ms. Miller explained that she felt there was a lot to learn in this position

but there was not a structured training program in place other than the three days Ms.

Noble sat with her in 2017.

      23.    Ms. Miller also reiterated to Ms. Noble that she had shared with the team

during the interviewing process that she had a learning disability in reading

comprehension and spelling so if she made a mistake constructive feedback about the

error would be more helpful as a reasonable accommodation instead of just negative

comments.

      24.    Ms. Miller also told Ms. Noble that having an understanding of the duties

and responsibilities for Pike Industries’ sister company, Redimix, would also help as its

managers were working with both Ms. Noble and Ms. Miller on hiring workers.

However, if Redimix managers had questions and Ms. Miller answered them, Ms.


                                           6
Noble would become frustrated that she should have answered those questions and not

Ms. Miller.

       25.    After this March 2018 meeting with Ms. Noble, retaliation and bullying

began to take place leaving Ms. Miller feeling she had a target on her back.

       26.    During the month of June 2018, Ms. McNeff left Pike Industries for

another position to be closer to her home. At this point the Human Resources team

discussed who would be responsible for some of Ms. McNeff’s duties and

responsibilities.   Not being her manager, Ms. Miller was not aware of all of Ms.

McNeff’s responsibilities but she asked for clarification from the team as to who would

be handling the drug screen result process after Ms. McNeff’s departure.

       27.    In early July of 2018, Ms. Miller had two hiring candidates both with the

first name of Robert. She received test results for Robert A instead of Robert B. Robert

B had started on the job without his drug screen being cleared, instead of Robert A.

When this was brought to her attention, Ms. Miller explained to Ms. Maloney what

happened, and the leg work Ms. Miller had done to figure out how the mix up took

place. Ms. Maloney thanked Ms. Miller for letting her know and doing the leg work to

figure out why this mistake was made.

       28.    At this point Ms. Miller again reminded Ms. Maloney about her learning

disability, and that this was a perfect example of the struggles she would have and then

apologized for the mistake. Ms. Maloney then made the comment, while laughing, that

“we all have some type of learning disability similar to my husband having dyslexia”

and that Ms. Miller just needed to “slow down” and watch what she was doing.


                                            7
      29.    Within a day or two of finding this error Ms. Maloney decided that a

written warning would be issued. Interestingly, when Ms. Miller was handed her

written warning there were several spelling mistakes in the first draft. Ms. Miller

explained to Ms. Maloney that she would not be signing the warning until the spelling

errors were corrected and the titles of the employees involved were corrected. Ms.

Maloney told Ms. Miller to toss out the original she gave her and not to sign that one.

      30.    An example of Ms. Maloney’s errors was the title for an employee named

Peggy, who was listed on the write up as a “Payroll Clerk,” when in actuality she was a

“Human Resources Clerk.”

      31.    When reviewing the final copy of the written warning there were several

items still not completed, such as on the left-hand side of the form is a section that asks

“warning history,” but nothing was noted there. For the question of “Has the employee

been previously warned?” Ms. Maloney checked “No.”

      32.    Usually at Pike Industries an employee that had performance issues

would be warned verbally once or twice and then a written warning would be given

once, twice or maybe three times, and next a Performance Improvement Plan (“PIP”)

would be issued, days without pay would be imposed and then termination came only

if all else failed. Plaintiff observed this pattern because she was Human Resources

Manager.

      33.    However, because Ms. Miller had a learning disability, Pike Industries

jumped from a simple conversation to a warning, which is discriminatory given

mistakes that others made including those errors in the write up that was presented to


                                            8
Ms. Miller from the Human Resources Director stating that Ms. Miller was making too

many spelling errors.

       34.    On or about August 16, 2018, Ms. Miller met with Ms. Maloney in regards

to some feedback she had received from others. The conversation made Ms. Miller feel

like she could not fix any errors that may have been made. Ms. Miller explained to Ms.

Maloney again about her learning disability and the additional training and support she

needed, but Ms. Maloney laughed and said, “You need to start learning and leaning on

your co-workers in HR.” Ms. Miller replied that when she asked them for help no one

was ever available since everyone was so busy.

       35.    In the beginning of September of 2018, Ms. Miller reiterated to Ms.

Maloney that she felt she needed some additional training on how the different position

codes work and who gets vacation or continued service award pay. Ms. Maloney’s

answer was to tell her to go speak with Ms. Noble, as Ms. Noble would have the

answers.

       36.    Ms. Miller tried to reach out to Ms. Noble on multiple occasions with no

response, or with the response that Ms. Noble did not have time to help with questions

Ms. Miller might have.

       37.    On or about September 25, 2018, Ms. Dodge-Caron and Ms. Noble sent

out performance evaluation forms to all lines of business managers within the

company. Within a few days, Lisa, the Payroll and Benefits Manager, pointed out there

were nine spelling errors in this form.




                                          9
      38.    When both Ms. Noble and Ms. Dodge-Caron were provided with this

information neither were reprimanded, given a warning or terminated but were able to

correct the document and resend it to the business managers.

      39.    This was not the first time Ms. Miller had seen or received something from

both of them with errors, but no discipline was given to them thus creating a

discriminatory environment for Ms. Miller.

      40.    In an email to Tim Vaughn (General Manager of Redimix) and Pete

Hebert (Sales Manager of Redimix), Ms. Miller provided an update on a sales position

and included a resume of an applicant well qualified for the position. When emailing

her colleagues, Ms. Miller stated something along the lines of “Attached you will find

Nicole’s resume who is a strong candidate for the sales position at Redimix.” The

candidate’s resume which was attached was Nicholas,’ another perfect example of Ms.

Miller’s learning disability in reading comprehension and spelling.

      41.    Mr. Vaughn addressed this error with Ms. Miller who apologized, agreed

it was a mistake, and that the applicant’s name was Nicholas, not Nicole.

      42.    On the morning of September 26, 2018, Ms. Maloney and Ms. Miller met

to discuss what Ms. Miller could do to better enhance her performance and Ms. Miller

recommended the following:

      When in meetings the whole Human Resources team, not just her, could
      work on being both physically and mentally “present,” so Ms. Miller
      could learn, and they could all know 100% what was going on. Ms. Miller
      also said that when she was on the road traveling she felt she had to
      respond to emails right away, but instead would [now] wait until she was
      in front of her computer to respond to emails and put her “out of office”
      on when traveling to ensure errors could be corrected. Lastly, reviewing


                                           10
        all emails, calendar invites or any written communication to ensure she
        had no mistakes.

        43.   At this time, Ms. Miller also told Ms. Maloney again that she had a

learning disability in reading comprehension and spelling so sometimes errors might

happen. As mentioned many times before it was helpful for her to see the errors she

made since she was a hands on learner due to her learning disability. Actually seeing a

spelling correction, grammar correction, etc. helped her to see and understand where

the error occurred.

        44.   Ms. Miller also repeated that she still needed a mentor or someone

available in a timely manner whenever she had questions, so she could stop feeling like

she was on her own little island when she was looking to complete a non-routine task.

        45.   During a conversation with Katrina Mumford (Public Relations Specialist)

on September 27, 2018, at a career fair two days after Ms. Miller’s conversation with Ms.

Maloney and Mr. Vaughn, she was made aware that Ms. Noble had mentioned to Ms.

Mumford that she could not wait to have an office back in Belmont, New Hampshire

since Ms. Noble was always traveling and missed being in Belmont. Ms. Miller learned

that Ms. Noble was selling her camp in Maine, so she only had to worry about selling

her house in Maine and then Ms. Noble could finally come back to New Hampshire to

work.

        46.   While commuting home Ms. Miller thought more about this conversation

and it only made her feel more uncomfortable in her job as it showed her that there was

a target on her back and that no error was acceptable by Ms. Noble. Further, the



                                           11
negative support, retaliation and bullying was not going to change even on multiple

occasions where Ms. Miller had asked for help and support due to her learning

disability.

       47.    On October 1, 2018, Ms. Miller notified Ms. Maloney that she would be

working from home because as she did not feel well. Ms. Miller ended up having a

friend take her to Urgent Care because she could not drive herself because of how upset

she was.

       48.    While at Urgent Care they diagnosed Ms. Miller with vertigo. All the

stress she was putting on herself at work was making her sick to her stomach and her

health was suffering. Ms. Miller felt every move she made was watched and anything

she did was critiqued daily like Pike Industries was looking to find the smallest error to

knock her down and get her out so Ms. Noble could possibly return to Belmont.

       49.    Her doctor advised Ms. Miller it would be best for her to be taken out of

work for a week but hearing this only made Ms. Miller feel sicker because she knew

how much work she would be missing and what she needed to complete before an

upcoming work trip to Atlanta, Georgia.

       50.    Once Ms. Miller advised the doctor of her fears, the doctor agreed to let

Ms. Miller go back to work on October 3, 2018.

       51.    Upon returning to Pike Industries, Ms. Miller adjusted to being back in a

hostile work environment and kept her head down to get her workload caught up from

being away unexpectedly for a few days.




                                           12
      52.     That week in October, 2018, Ms. Miller had a few interviews scheduled for

an open Accounts Payable Assistant Manager position.             These interviews were

conducted with Kelli Sargent (Assistant Controller), Sharon Pond (Accounts Payable

Manager), Ms. Miller and the internal candidates.

      53.     During these interviews one of the questions they discussed with the

candidates was something along the lines of “Tell us about a time when you made an

error, how did the error get uncovered; and what did you learn from it?” While asking

that question during the interviews, it reminded Ms. Miller that when she had

answered this same question during her own job interview, Ms. Miller had made Pike

Industries aware of her learning disability and how it might affect her work.

      54.     The Accounts Payable candidates had great answers to this question and

Ms. Pond and Ms. Sargent even said “we all make errors but as long as you learn

something. That’s key since we are human and errors happen.”

      55.     Now looking back on those interviews, and Ms. Miller’s termination from

Pike Industries, she has realized that we all make mistakes and its okay to learn from

them and move on. However, those who have learning disabilities in spelling and

reading     comprehension   are   terminated    instead   of   being   coached,   guided,

accommodated and supported along the way.

      56.     Ms. Maloney and Ms. Miller were in Atlanta on October 9 and 10, 2018, at

a training entitled “ADA Bootcamp,” which was the first real training Ms. Miller had

received about the Americans with Disabilities Act.




                                           13
       57.    On October 18, 2018, Ms. Miller was sent a calendar invite from Ms.

Maloney with the title “Catch up Meeting.” When Ms. Miller pulled into the office that

day around 7:45 a.m., Ms. Maloney and Ms. Noble were already at the office, which

seemed odd to Ms. Miller as Ms. Maloney normally arrived at the office anywhere

between 8:15 a.m. - 8:30 a.m. and Ms. Noble usually worked out of Maine.

       58.    Ms. Miller headed right into her office to complete some work before the

8:30 a.m. meeting. At 8:30 a.m. Ms. Maloney came to her office and said, “Are you

ready?” Ms. Maloney said something along the lines of “since we came back from our

training in Atlanta, I have learned of a few more errors that you have made. One being

sending a manager an offer letter which had a Continuing Service Award (CSA) on it

when the employee should have been a year-round employee eligible for vacation time.

I know you corrected it when the manager caught wind of this error but with these

mistakes and your lack of attention to details we will be terminating your position

today with Pike Industries.”

       59.    Ms. Miller remembered previously trying to call Ms. Dodge-Caron and

Ms. Noble to ask if a Field Mechanic was a year-round position which would give him

vacation time or a seasonal position which would give him CSA because she had never

hired a Field Mechanic before.

       60.    When Ms. Miller had asked Ms. Maloney about it she said she didn’t

know but did you call Ms. Noble or Ms. Dodge-Caron?

       61.    Ms. Miller did the offer letter up with no training or guidance by using a

prior offer letter as a guide since her colleagues could not or would not assist her.


                                            14
       62.    Now when Ms. Miller sat quietly during the termination meeting she was

in complete shock.

       63.    While Ms. Miller was packing up her office, she thought that if her

performance was that bad why didn’t she get multiple warnings, days without pay or

suspension, or even put on a Performance Improvement Plan (PIP) as stated in the

employee handbook?

       64.    Ms. Miller had also previously met with Mr. Vaughn and Ms. Maloney on

September 25, 2018, and she delivered ideas to Ms. Maloney on September 26 as to how

a few changes for her and the team could make everyone more accountable for each

other’s success.

       65.    With only 11 days in the office to work on the suggestions after that

meeting, no errors were made, however, Ms. Miller had been terminated nonetheless.

       66.    Anger and frustration sank in that Ms. Miller was terminated unfairly due

to her learning disability in reading comprehension and spelling that Pike Industries

would not accommodate. Ms. Miller’s firing was possibly to enable Ms. Noble to come

back to work in Belmont as she had mentioned to other coworkers she wanted to do.

       67.    Ms. Miller was fired just weeks before her wedding to Eric Binder which

created a financial and emotional challenge to say the least.

       68.    After discussing how the couple would continue to pay what they could

on bills, Ms. Miller made the tough decision to pull all of what she could from her

401(k) and her future husband took a loan for about $7,000 from his 401(k) to help the

couple until Ms. Miller found a job.


                                            15
      69.    Beyond the loss of income, losing a job also came with other major losses

such as professional identity, personal inadequacy and sense of failure, lost self-esteem

and self-confidence, a daily routine, a sense of security and much more.

      70.    Ms. Miller on her own filed a timely Charge of Discrimination with the

New Hampshire Human Rights Commission on December 31, 2018. See Exhibit 6.

      71.    On March 30, 2020, the Human Rights Commission issued a right to sue

letter. Exhibit 7 attached hereto and incorporated herein by reference.

      72.    On May 7, 2020, the U.S. Equal Rights Commission issued its right to sue

letter thereby allowing this Complaint to go forward. Exhibit 8.

                                     COUNT I
   (Discrimination in Violation of Americans With Disabilities Amendments Act)

      73.    The allegations of the preceding paragraphs are repeated and

incorporated herein by reference.

      74.    At all times relevant to this action, Ms. Miller was a qualified individual

with a disability. Ms. Miller was qualified for her position, as demonstrated by her six

month performance review confirming that she consistently met expectations and

received a bonus.

      75.    At all times relevant to this action, Ms. Miller suffered from disabling

impairments limiting her in one or more major life activities, including the major life

activity of reading comprehension, taking accurate notes and processing employee

paperwork correctly. See 42 U.S.C. §12102(2)(A), as amended.




                                           16
       76.      Ms. Miller was able to perform the essential functions of her job with the

reasonable accommodation of additional coaching and more visual feedback to help

with her spelling and reading comprehension disability.

       77.      The ADA requires employers to provide reasonable accommodations for

the known mental impairments of individuals such as Ms. Miller with a disability. 42

U.S.C. §12112(b)(5)(A).

       78.      Ms. Miller requested reasonable accommodations in repeated requests as

above stated.

       79.      Ms. Miller’s numerous requests for reasonable accommodations triggered

an obligation on the defendant’s part, at a minimum, to initiate an interactive process

with her to determine whether the accommodations she proposed were reasonable. 29

C.F.R. §1630.2(o)(3).

       80.      The defendant discriminated against Ms. Miller on the basis of disability

by failing and refusing to participate in any interactive process with her regarding

reasonable accommodation, refusing her request for the reasonable accommodation of

more coaching and better feedback on spelling errors but instead terminated her

employment.

       81.      As a direct and proximate result of the defendant’s disability

discrimination against Ms. Miller, Ms. Miller has suffered and continues to suffer

damages, including but not limited to lost wages, lost earning capacity, lost

employment benefits, emotional distress, humiliation, inconvenience and loss of

enjoyment of life.


                                             17
          82.   Ms. Miller is further entitled to punitive damages based on the

defendant’s malice and/or reckless disregard of the plaintiff’s federally protected

rights.

                                     COUNT II
     (Retaliation in Violation of Americans With Disabilities Amendments Act)

          83.   The allegations of the preceding paragraphs are repeated and

incorporated herein by reference.

          84.   Ms. Miller engaged in protected activity, requesting a reasonable

accommodation for her disabling impairment, namely additional coaching and more

visual feedback to help with her spelling and reading comprehension disability.

          85.   The defendant retaliated against Ms. Miller in response to her request for

reasonable accommodation by firing her.

          86.   As a direct and proximate result of the defendant’s retaliation against Ms.

Miller, Ms. Miller has suffered and continues to suffer damages, including but not

limited to lost wages, lost earning capacity, lost employment benefits, emotional

distress, humiliation, inconvenience and loss of enjoyment of life.

          87.   Ms. Miller is further entitled to punitive damages based on the

defendant’s malice and/or reckless disregard of the plaintiff’s federally protected

rights.

                                       COUNT III
                   (Violation of RSA 354-A—Disability Discrimination)

          88.   The allegations of the preceding paragraphs are repeated and

incorporated herein by reference.


                                             18
      89.     At all times relevant to this action, Ms. Miller was a qualified individual

with a disability. Ms. Miller was qualified for her position, as demonstrated by her

performance reviews confirming that she consistently met expectations.

      90.     At all times relevant to this action, Ms. Miller suffered from disabling

impairments limiting her in one or more major life activities, including the major life

activity of reading comprehension, taking accurate notes and processing employee

paperwork correctly.

      91.     Ms. Miller was able to perform the essential functions of her job with

reasonable accommodation for her spelling and reading comprehension issues.

      92.     RSA 354-A requires employers to provide reasonable accommodations for

the known mental impairments of individuals such as Ms. Miller with a disability.

      93.     Ms. Miller’s repeated requests for reasonable accommodations triggered

an obligation on the defendant’s part at a minimum to initiate an interactive process

with her to determine whether the accommodations she proposed were reasonable.

      94.     The defendant discriminated against Ms. Miller on the basis of disability

by failing and refusing to participate in any interactive process with her regarding

reasonable accommodation, refusing her request for the reasonable accommodation of

more coaching and better feedback on spelling errors but instead terminated her

employment.

      95.     As a direct and proximate result of the defendant’s disability

discrimination against Ms. Miller, Ms. Miller has suffered and continues to suffer

damages, including but not limited to, lost wages, lost earning capacity, lost


                                           19
employment benefits, emotional distress, humiliation, inconvenience and loss of

enjoyment of life.

          96.    Ms. Miller is further entitled to enhanced compensatory damages based

on the defendant’s willful and/or reckless disregard of the plaintiff’s rights protected

under RSA 354-A.

                                          COUNT IV
                           (Retaliation in Violation of RSA 354-A)

          97.    The allegations of the preceding paragraphs are repeated and

incorporated herein by reference.

          98.    Ms. Miller engaged in protected activity, requesting a reasonable

accommodation for her disabling impairment, namely requesting additional coaching

and more visual feedback to help her spelling and reading comprehension disability.

          99.    The defendant retaliated against Ms. Miller in response to her request for

reasonable accommodation by firing her.

          100.   As a direct and proximate result of the defendant’s retaliation against Ms.

Miller, Ms. Miller has suffered and continues to suffer damages, including but not

limited to lost wages, lost earning capacity, lost employment benefits, emotional

distress, humiliation, inconvenience and loss of enjoyment of life.

          101.   Ms. Miller is further entitled to punitive damages based on the

defendant’s malice and/or reckless disregard of the plaintiff’s federally protected

rights.

REQUEST FOR RELIEF:



                                              20
         WHEREFORE, the plaintiff Krystal E. Miller respectfully prays this Honorable

Court:

         A.    Schedule this matter for trial by jury, and after trial;

         B.    Find the defendant liable for disability discrimination in violation of the

Americans With Disabilities Amendments Act;

         C.    Find the defendant liable for retaliation in violation of the Americans With

Disabilities Amendments Act;

         D.    Find the defendant liable for disability discrimination in violation of the

New Hampshire Law Against Discrimination;

         E.    Find the defendant liable for retaliation in violation of the New

Hampshire Law Against Discrimination;

         F.    Award the plaintiff damages for lost wages, lost employment benefits and

lost earning capacity;

         G.    Award the plaintiff compensatory damages, including, without limitation,

damages for emotional distress, humiliation, inconvenience and loss of enjoyment of

life;

         H.    Award the plaintiff punitive damages;

         I.    Award the plaintiff enhanced compensatory damages;

         J.    Award the plaintiff her reasonable attorney’s fees;

         K.    Award the plaintiff interest and costs; and

         L.    Grant such other and further relief as is just and equitable.




                                              21
                           Respectfully submitted,
                           KRYSTAL E. MILLER
                           By her attorneys,
                           DOUGLAS, LEONARD & GARVEY, P.C.

Date: May 15, 2020   By:   /s/ Charles G. Douglas, III
                           Charles G. Douglas, III, Bar #669
                           14 South Street, Suite 5
                           Concord, NH 03301
                           (603) 224-1988
                           chuck@nhlawoffice.com




                             22
